DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:
Claim 1 and 9 recite “the combustion blower assembly”. Because previously the assembly is referred to as “the gas-fired burner and combustion blower assembly”, the claims should be amended to recite consistent language. Therefore, all applicable limitations should recite “the gas-fired burner and combustion blower assembly”.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Besik US 6,397,788 (hereafter Besik).

Regarding claim 1, Besik teaches a gas-fired humidifier comprising:
an atmospheric pressure storage tank (tank of boiler 2) for holding a volume of water, the storage tank having a make-up water inlet (22) and a steam outlet (23);
a gas-fired burner and combustion blower assembly (assembly comprising burners 4);
a primary heat exchanger (exchanger comprising tubes 9) connected to the gas-fired burner and combustion blower assembly, the primary heat exchanger being located within the atmospheric pressure storage tank and configured to heat the volume of water to generate steam;
a first heat exchange section (section of fan 7) for heating a first fluid stream (air), wherein the first fluid stream is an air stream (44) received by an air inlet (43) received by an air inlet of the combustion blower assembly; and
a second heat exchange section (section comprising 33) for heating a second fluid stream (incoming water), wherein the second fluid stream is an inlet water stream (39) in fluid communication with the make-up water inlet of the storage tank (communication via heat exchanger 6, conduits 41/33);
wherein the first and second heat exchange sections receive exhaust gases generated and discharged by the gas-fired burner and combustion blower assembly (where the flow arrows 13 of Fig 1 show the exhaust gases of burners 4 moving right to left heating tubes 9/33 indirectly and air 44 directly).

Regarding claim 9, Besik teaches a gas-fired humidifier (Fig 1) comprising:
an atmospheric pressure storage tank (tank of boiler 2) for holding a volume of water, the storage tank having a make-up water inlet (22) and a steam outlet (23);
a gas-fired burner and combustion blower assembly (assembly comprising burners 4);
a primary heat exchanger (exchanger comprising tubes 9) connected to the gas-fired burner and combustion blower assembly, the primary heat exchanger being located within the storage tank and configured to heat the volume of water to generate steam;
wherein the gas-fired humidifier exchanges heat (via exchanger comprising tubes 9) between flue gases, generated by the gas fired burner and combustion blower assembly, and intake air (44) fed to the combustion blower assembly of the gas fired burner and exchanges heat between the flus gasses (13) and water (39)deliverd to the make up water inlet (22) to achieve a thermal efficiency of greater than 90 percent (col 6 lines 46-55) and a NOx(3) output of less than 20 parts per million (ppm) (where the prior art would be fully capable of performing the function of having less than 20 ppm NOx based upon the method of operating the device; see MPEP 2114, 2115, 2173.05(g)).

Regarding claim 10, Besik teaches all the limitations of claim 9. Besik further teaches a secondary heat exchanger (5/7) having a first heat exchange section (7) for heating a first fluid stream (44) and a separate second heat exchange section (5) for heating a second fluid stream (39), the first and second heat exchange sections being in heat transfer communication with exhaust gases generated by the gas-fired burner and combustion blower assembly (as shown in Fig 1).


Allowable Subject Matter
Claims 4-8 and 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the closest prior art is US 6,397,788. ‘788 teaches a gas fired humidifier with multiple heat exchangers, heating tank water, makeup water, and air. ‘788 teaches where the air is heated to avoid condensation. ‘788 does not teach where the air is heated upstream of the make up water. The modification would not have been obvious because the condensation avoidance would occur after all water heating. No prior art, alone or in combination, teaches all the limitations of claim 4. 
Regarding claim 5, the closest prior art is US 6,397,788. ‘788 teaches a gas fired humidifier with multiple heat exchangers, heating tank water, makeup water, and air. ‘788 teaches where the air is heated to avoid condensation. ‘788 does not teach where the air is heated in a shell and tube heat exchanger. The modification would not have been obvious because the air is heated directly and not indirectly as in a shell and tube system. No prior art, alone or in combination, teaches all the limitations of claim 5.
Claims 6-7 depend upon claim 5.
Regarding claim 8, the closest prior art is US 6,397,788. ‘788 teaches a gas fired humidifier with multiple heat exchangers, heating tank water, makeup water, and air. ‘788 teaches where the air is heated to avoid condensation. ‘788 does not teach where the air is heated in a shell and with a divider plate. The modification would not have been obvious because the air is heated directly and not indirectly as in a shell system. No prior art, alone or in combination, teaches all the limitations of claim 8.
Regarding claim 11, the closest prior art is US 6,397,788. ‘788 teaches a gas fired humidifier with multiple heat exchangers, heating tank water, makeup water, and air. ‘788 teaches where the air is heated to avoid condensation. ‘788 does not teach where the air combustion air. The modification would not have been obvious because the air is to dilute the flue gases and not to be further combusted. No prior art, alone or in combination, teaches all the limitations of claim 11.
Claims 12-17 depend upon claim 11. 


Response to Arguments
The following is a response to Applicant’s arguments filed 22 Feb. 2021:

Applicant argues that the 112b rejections are overcome by amendment.
Examiner agrees and the rejections are withdrawn.

Applicant argues that claims 1 and 9 overcome the prior art.
Examiner disagrees. A new interpretation of the Besik reference anticipates the claimed inventions. As detailed above, Besik heats air 44 with the combustion gases 13 in fan 7.
However, the claim amendments do overcome the prior art for claims 4-8 and 11-17.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776